Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      RESPONSE TO AMENDMENT

           In a telephone interview, which was initiated by the examiner with applicant’s representative. Examiner acknowledges that remark from Pre-Appeal Brief review have been fully considered. Therefore, the finality of the action is hereby withdrawn, and new ground of rejection is made.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Sorenson et al (Pub. No.: U.S. 2018/0060512 A1).   
           Regarding claim 1, Sorenson discloses A web-based service, comprising: a user interface to enable a user to select one or more neural networks and a sequence of two or more programs to perform any combination of (see pages 1-2, paragraphs, [0025] and [0027], access tools to train and create machine learned algorithms/engines (neural network), upload or download algorithms/engines access and run published algorithms/engines on studies and communicate the outcome/results such as number of uses, accuracy, and confidence level based on the confirmed or rejected findings. The system can have a framework for determining interpretation workflow best practices which incorporate machine learned algorithms, which is configurable based on an individual's beliefs or a group's beliefs, along with big data analyses to determine similarities and crowd-sourced common practices between them. The image processing engines can work independently or in “combination” with one another when evoked or enabled on a multi-sided platform which utilizes “machine learning, deep learning” (neural network) and deterministic statistical methods (engines) running on medical image data, medical metadata.
           Also page 3, paragraph, [0036] and [0038], image processing engines (also referred to as image processing modules or image processing units, which may also process or only process data relating to or unrelated to any images) can be developed by a variety of developers which may be operated by a variety of organizations or enterprise entities. In combination of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (such as shape recognition, size measurement, etc.). The image processing engines can be uploaded and listed in a Web server to allow a user to select and program the intended operation parameters and/or download one or more image processing engines to run in a specific location independently as an insular locally-sited Peer Review System solution, and/or in communication and combination with another system (in hybrid mode). The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a sequence of one or more image processing operations. Using this interaction to support the comparison of human and machine (engine) found findings and providing a technology platform and method for human input, engines, content and findings to be captured, collated and combined in a real-time image interpretation environment, in addition to typical peer review environments. This includes interaction (synchronously or asynchronously) between any combination of physicians, engines (or engines of engines), content/image cohorts and 3.sup.rd party validated data sources.
           Also page 6, paragraph, [0054] “combination” of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc. The image processing engines can be uploaded and listed in a Web server, in this example, an application store, to allow a user of clients to purchase, select, and download one or more image processing engines as part of client applications respectively. The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a “sequence” of one or more image processing operations. The image processing engines 113-115 can be downloaded to client systems 101-102 to perform the operations. Alternatively, the image processing engines 113-115 can be hosted in a cloud-based system, such as an image processing server 110 as a part of software as a service (SaaS) and/or platform as a service (PaaS), to perform the operations and allow authors of engines to control access and maintain versions and regulatory compliance.
           Also page 7, paragraphs, [0064-0065], and [0069], any combination thereof. The image processing server can store the same or different engines or e-suites as the application store. The engines or e-suites of the image processing server can process studies depending on which engines are selected by the user via a graphical user interface (GUI) or website (local or on the Internet) of the image processing server 110. The image processing server 110 can send updated/improved engines or e-suites to the application store 109. A first user can upload a first engine via the client device (e.g., a website, mobile phone, a workstation, a computer, an iPad, a laptop, or any other method or type, or combination thereof) that can be stored in the application store 109. The first user or a governance board can provide access to certain tools, for example machine learning/training tools, to a second user or group. The second user or group can use the machine learning/training tools and the feedback from this usage can be applied to train the first engine to detect findings with higher accuracy. The first engine can be updated by the image processing server 110 and stored in the application store 109. The processing of image data by engines and updating of the engines can occur at the image processing server 110, the image processing application store 109, or any combination thereof. Using its graphical interface such as web interface. The image processing server 110 can have a developer platform for one or more engine developers to update, change, train, machine-learn, or any combination thereof any of the engines on the image processing server).
           training the one or more neural networks, inferencing using the one or more neural networks, processing of  data to be used to train the one or more neural networks, and processing of data generated by the one or more neural networks (see above, also page 3, paragraph, [0036] and [0038], image processing engines (also referred to as image processing modules or image processing units, which may also process or only process data relating to or unrelated to any images) can be developed by a variety of developers which may be operated by a variety of organizations or enterprise entities. In combination of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (such as shape recognition, size measurement, etc.). The image processing engines can be uploaded and listed in a Web server to allow a user to select and program the intended operation parameters and/or download one or more image processing engines to run in a specific location independently as an insular locally-sited Peer Review System solution, and/or in communication and combination with another system (in hybrid mode). The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a sequence of one or more image processing operations. Using this interaction to support the comparison of human and machine (engine) found findings and providing a technology platform and method for human input, engines, content and findings to be captured, collated and combined in a real-time image interpretation environment, in addition to typical peer review environments. This includes interaction (synchronously or asynchronously) between any combination of physicians, engines (or engines of engines), content/image cohorts and 3.sup.rd party validated data sources.
           Also page 6, paragraph, [0054] “combination” of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc. The image processing engines can be uploaded and listed in a Web server, in this example, an application store, to allow a user of clients to purchase, select, and download one or more image processing engines as part of client applications respectively. The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a “sequence” of one or more image processing operations. The image processing engines can be downloaded to client systems to perform the operations. Alternatively, the image processing engines 113-115 can be hosted in a cloud-based system, such as an image processing server 110 as a part of software as a service (SaaS) and/or platform as a service (PaaS), to perform the operations and allow authors of engines to control access and maintain versions and regulatory compliance.
           Also page 7, paragraphs, [0064-0065], and [0069], any combination thereof. The image processing server can store the same or different engines or e-suites as the application store. The engines or e-suites of the image processing server can process studies depending on which engines are selected by the user via a graphical user interface (GUI) or website (local or on the Internet) of the image processing server. The image processing server 110 can send updated/improved engines or e-suites to the application store 109. A first user can upload a first engine via the client device (e.g., a website, mobile phone, a workstation, a computer, an iPad, a laptop, or any other method or type, or combination thereof) that can be stored in the application store 109. The first user or a governance board can provide access to certain tools, for example machine learning/training tools, to a second user or group. The second user or group can use the machine learning/training tools and the feedback from this usage can be applied to train the first engine to detect findings with higher accuracy. The first engine can be updated by the image processing server 110 and stored in the application store. The processing of image data by engines and updating of the engines can occur at the image processing server 110, the image processing application store, or any combination thereof. Using its graphical interface such as web interface. The image processing server 110 can have a developer platform for one or more engine developers to update, change, train, machine-learn, or any combination thereof any of the engines on the image processing server).
           Regarding claim 2, Sorenson discloses the web-based service of claim 1, wherein the web-based service further receives the data from an on-premise computing system, prepares the data for the one or more neural networks, applies the data to each of the one or more neural networks Page 2 of 14Application No. 16/515,890, and prepares the data generated from the one or more neural networks for use at the on-premise computing system (see claim 1, also page 2, paragraphs, [0026-0027] the system can be a local cloud system for one “medical institute” at one or more locations. The cloud-based system can be a private cloud for one medical institute at one or more geographic locations. The system can be a system that can connect one or more medical institutes at one or more locations. The cloud-based system can be a public cloud. There can be a main cloud system that can connect multiple local cloud systems. For example, there can be a main cloud system that can connect multiple private cloud systems from multiple institutes. The degree of access of information and tools from the main cloud system to the private cloud systems can depend on preconfigured settings by the medical institutes. The image processing engines can work independently or in combination with one another when evoked or enabled on a multi-sided platform which utilizes machine learning, deep learning and deterministic statistical methods (engines) running on medical image data.
           Also page 3, paragraph, [0036] the image processing engines can be uploaded and listed in a Web server to allow a user to select and program the intended operation parameters and/or download one or more image processing engines to run in a “specific location independently as an insular locally-sited Peer Review System solution, and/or in communication and combination with another system (in hybrid mode). The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a sequence of one or more image processing operations).
           Regarding claim 3, Sorenson discloses the web-based service of claim 2, wherein the data received from the on-premise computing system is to be processed before the data is to be used to train the one or more neural networks (see abstract, image processing engines can be utilized to inject studies into other commercial or independently-developed peer review systems which are designed to review the medical findings identified by a set of physicians. Image processing engines detect, confirm or verify findings by physicians or other engines, where the engines operate as peer reviewers. The engines can prospectively “learn” from the feedback when these images are reviewed by the physicians during diagnostic interpretation creating a closed-loop quality assurance process and fostering a community platform approach to engine development which is supported by the security, governance, access control, regulatory compliance and other features of the Peer Review System. Utilizing machine learning based on the data collected from peer review, the Peer Review System can adapt and improve its performance as well as the measured performance of the physicians using the system for diagnostic interpretation.
           Also page 2, paragraph, [0027] the image processing engines can work independently or in combination with one another when evoked or enabled on a multi-sided platform which utilizes machine learning, deep learning and deterministic statistical methods (engines) running on medical image data, medical metadata and other patient and procedure related content to achieve improved cohorts of images and information that have a higher or lower pre-test probability or confidence of having a specific targeted finding confirmed by the physician or clinician. The target findings are either held in blind confidence to see if the physician agrees independently, or the findings are presented within the physician interpretation process to evoke responses, and any feedback, adjustments, agreement or disagreement are captured and utilized as performance feedback for the engines which created the suggestions).
           Regarding claim 4, Sorenson discloses the web-based service of claim 3, wherein the on-premise computing system is a medical imaging device (see page 7, paragraph, [0065] tools, engines, e-suites, training tools, coding tools, or any combination thereof can be displayed and used via the image processing server 110 or in a 2D and/or 3D medical imaging software application, or peer review system, or the novel Peer Review System. A medical imaging software application is a client application that accesses the output of the image processing tools of image processing system).
           Also page 9, paragraph, [0078] according to another scenario, for example, a PACS server or CT, MRI, ultrasound, X-ray, (medical imaging device) or other imaging modality or information system can send studies to a first engine of the e-suite. After the first engine processes the studies, the output of findings from the first engine can be sent to a second engine and a third engine. The second engine and the third engine can run in parallel. The output of findings of the second engine and the third engine can be combined. The combined output of the second engine and the third engine can become the output of findings of the e-suite. Alternatively, the process may begin with multiple engines receiving the data for processing and these send their results to one or more other engines as described. The final output can be sent back to the source modality, or a PACS, or the Peer Review System to be reviewed by a physician to confirm or deny the findings of the output of the e-suite ensemble).
           Regarding claim 5, Sorenson discloses the web-based service of claim 4, wherein the data received from the medical imaging device comprises raw medical image data (page 4, paragraph, [0042] according to one embodiment, when a first set of medical images (raw image), associated with a particular clinical study is received from a medical data source, one or more image processing engines are invoked to process (e.g., recognizing shapes, features, trends in the images or other data or measurements) the medical images (or data, used synonymously in this application) according to a predetermined or machine learned suggested order for performing the engine operations that is configured for the particular type of imaging study. The image processing engines are configured to perform image processing operations to detect any abnormal findings of the medical images, or to optimize clinical workflow in accordance with the preferences or computer-observed working ways of the end-user (based on the system that they are using for interpretation, or in an end-user customized manner as part of the Peer Review System functionality) and to generate a first result describing the abnormal findings or preferred presentation of the images and normal and/or abnormal findings. The physician input represents the second result).
          Regarding claim 6, Sorenson discloses the web-based service of claim 5, further comprising: processing the raw medical image data, using at least one of the two or more programs, to generate an image (see claim 1, also page 4, paragraph, [0042] according to one embodiment, when a first set of medical images (raw image), associated with a particular clinical study is received from a medical data source, one or more image processing engines are invoked to process (e.g., recognizing shapes, features, trends in the images or other data or measurements) the medical images (or data, used synonymously in this application) according to a predetermined or machine learned suggested order for performing the engine operations that is configured for the particular type of imaging study. The image processing engines are configured to perform image processing operations to detect any abnormal findings of the medical images, or to optimize clinical workflow in accordance with the preferences or computer-observed working ways of the end-user (based on the system that they are using for interpretation, or in an end-user customized manner as part of the Peer Review System functionality) and to generate a first result describing the abnormal findings or preferred presentation of the images and normal and/or abnormal findings. The physician input represents the second result).
          Regarding claim 7, Sorenson discloses the web-based service of claim 1, further comprising: implementing a deployment pipeline within a computing system to include the one or more neural networks and the sequence of the two or more programs (see claim 1, also page 2, paragraphs, [0027] and [0036] and [0038], the image processing engines can work independently or in combination with one another when evoked or enabled on a multi-sided platform which utilizes machine learning, deep learning (neural network), and deterministic statistical methods (engines) running on medical image data, medical metadata. Also page 6, paragraph, [0053-0054], generally, data in a PACS will include DICOM data, where data in the HIS, RIS and LIS, ECM, EMR will include non-DICOM data. One embodiment is an image processing engine as an executable image, container, virtual environment (refer to pipeline), in combination of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc. The image processing engines can be uploaded and listed in a Web server 109, in this example, an application store, to allow a user of clients to purchase, select, and download one or more image processing engines. The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform. [0039]This may occur in an unsupervised fashion with engines providing feedback to other engines, still creating a closed loop learning scenario).
           Regarding claim 8, Sorenson discloses the web-based service of claim 7, wherein, at least one of the two or more programs is hosted remotely from the computing system (see page 6, paragraph, [0054] Image processing engines can be developed and provided by a variety of vendors, which may be operated by a variety of organization or enterprise entities. One embodiment is an image processing engine as an executable image, container, virtual environment or binary code that can be individually and independently launched and executed by a processor, in some cases, in “combination” of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc. The image processing engines 113-115 can be uploaded and listed in a Web server 109, in this example, an application store, to allow a user of clients 101-102 to purchase, select, and download one or more image processing engines as part of client applications 111-112 respectively. The “selected” image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a “sequence” of one or more image processing operations. The image processing engines 113-115 can be downloaded to client systems 101-102 to perform the operations. Alternatively, the image processing engines 113-115 can be hosted in a cloud-based system, such as an image processing server 110 as a part of software as a service (SaaS) and/or platform as a service (PaaS), to perform the operations and allow authors of engines to control access and maintain versions and regulatory compliance. 
            Regarding claim 9, Sorenson discloses the web-based service of claim 1, further comprising: enabling the user to select one or more neural networks from a model registry (pages 1 and 3, paragraphs, [0025] and [0036], according to one aspect of the invention, a locally-sited system and/or cloud-based platform is utilized to make it easy to anonymize studies, upload studies, register and access a new account, establish a community, specify a clinical advisory board and/or governance for the group, access tools to train and create machine learned algorithms/engines, upload or download algorithms/engines access and run published algorithms/engines on studies and communicate the outcome/results such as number of uses, accuracy, and confidence level based on the confirmed or rejected findings. The image processing engines can be uploaded and listed in a Web server to allow a user to select and program the intended operation parameters and/or download one or more image processing engines to run in a specific location independently as an insular locally-sited Peer Review System solution, and/or in communication and combination with another system (in hybrid mode). The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a sequence of one or more image processing operations).
           Regarding claim 11, Sorenson discloses the web-based service of claim 1, wherein the data includes at least one of: digital imaging and communications in medicine (DICOM) data, remote procedure call (RPC) data, data substantially compliant with a REST interface, data substantially compliant with a file-based interface, raw data, and radiological information system (RIS) data (page 6, paragraph, [0053] In one embodiment, the medical data provided by data sources 105 may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, etc. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems. The non-DICOM data may be in several formats including A/V, MPEG, WAV, JPG, PDF, Microsoft Office™ formats and other formats. Generally, data in a PACS will include DICOM data, where data in the HIS, RIS and LIS, ECM, EMR will include non-DICOM data, including both image and non-image data). 
           Regarding claim 12, Sorenson discloses the web-based service of claim 1, further comprising generating a visualization based at least in part on the data generated by the one or more neural networks, and transmitting display data corresponding to the visualization to a computing system for display by the computing system (page 2, paragraph, [0029] as such, every intentional or incidental presentation of images, data and findings can be measured for physician agreement, adjustment or disagreement, in either a blinded or unblinded manner, and this generates valuable data allowing any or all of the following: a) engines to be improved when new feedback is returned to allow for higher confirmation rates and reduction of missed findings by physicians, b) workflow to be improved by measuring reviewer performance and adapting review tools and image/content display to reduce effort and access to the commonly required items within the medical image (or other) viewer c) physician quality to be measured when curated image cohorts with known findings are sent (or injected) for peer review and blinded findings are compared to the actual known findings in the cohort, and d) prospective application of the Peer Review System to pre-process studies which have not been read, allowing real-time physician first-time interpretations of medical image studies to prospectively incorporate parallel blinded or unblinded automatically generated Peer Review System findings and e) assembly of a machine and human readable database(s) of such images, data, interactions.
           Also page 20, paragraphs, [0163-0164] Maxillo-facial tools support the analysis and visualization of CT examinations of the Maxillo-facial region, these tools apply the CPR tool to generate “panoramic” projections in various planes and of various thicknesses, and cross-sectional MPR views at set increments along the defined curve plane. Applicable to endoluminal CT or MR investigations such as colon, lungs, or blood vessels, the Flythrough tools supports side-by-side review, painting of previously-viewed areas, percent coverage tracking, and multiple screen layouts including forward, reverse, fisheye and flat volume rendered views. Tools for contrast subtraction, “Cube View”, and integrated contextual reporting may be supported. Display and management of candidate markers from optional detection engines may be supported, including iNtuition's Spherefinder).
           Regarding claim 13, Sorenson discloses the web-based service of claim 12, wherein the computing system comprises an augmented reality (AR) system or a virtual reality (VR) system, (see claim 1, also page 6, paragraph, [0054] Image processing engines 113-115 can be developed and provided by a variety of vendors, which may be operated by a variety of organization or enterprise entities. One embodiment is an image processing engine as an executable image, container (pipeline), “virtual environment’ or binary code that can be individually and independently launched and executed by a processor, in some cases, in “combination” of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc. The image processing engines 113-115 can be uploaded and listed in a Web server 109, in this example, an application store, to allow a user of clients 101-102 to purchase, select, and download one or more image processing engines as part of client applications 111-112 respectively. The “selected” image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a “sequence” of one or more image processing operations. The image processing engines 113-115 can be downloaded to client systems 101-102 to perform the operations. Alternatively, the image processing engines 113-115 can be hosted in a cloud-based system, such as an image processing server 110 as a part of software as a service (SaaS) and/or platform as a service (PaaS), to perform the operations and allow authors of engines to control access and maintain versions and regulatory compliance).
           Regarding claim 15, Sorenson discloses the system of claim 14, wherein the one or more processors are further to implement a processing pipeline that is customized by: receiving a selection of at least the one or more neural networks from a pool (container registry), of neural networks for processing the data; and configuring the processing pipeline to include at least one of the one or more neural networks and at least one of the sequence of two or more programs (see claim1, also (page 6, paragraph, [0054] Image processing engines 113-115 can be developed and provided by a variety of vendors, which may be operated by a variety of organization or enterprise entities. One embodiment is an image processing engine as an executable image, container, virtual environment or binary code that can be individually and independently launched and executed by a processor, in some cases, in “combination” of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image. Also page 16, paragraph, [0131] the newly created ‘input’ filesystem is bound to the executable software container (e.g. Docker) along with a writable ‘output’ filesystem to hold the container's output. When the container image is done executing the ‘output’ filesystem is then transformed into a response document (e.g., JSON document) using the inverse of the transformation rules. Additionally, creating a small companion container image to be paired with each executable container to facilitate the input and output transformations in such a way that is compatible with existing container load balancers and schedulers. This will require the companion container (docker) image to use the remote container (docker) API as well as the NvidiaGPUInfo service to connect to its own host to then run sibling the executable container (docker) image).
           Regarding claim 16, Sorenson discloses the system of claim 15, wherein the at least one of the sequence of two or more programs includes a pre-processing operation for preparing the data for the one or more neural networks (see claim 1, also page 4, paragraph, [0042] according to one embodiment, when a first set of medical images (raw image), associated with a particular clinical study is received from a medical data source, one or more image processing engines are invoked to process (e.g., recognizing shapes, features, trends in the images or other data or measurements) the medical images (or data, used synonymously in this application) according to a predetermined or machine learned suggested order for performing the engine operations that is configured for the particular type of imaging study. The image processing engines are configured to perform image processing operations to detect any abnormal findings of the medical images, or to optimize clinical workflow in accordance with the preferences or computer-observed working ways of the end-user (based on the system that they are using for interpretation, or in an end-user customized manner as part of the Peer Review System functionality) and to generate a first result describing the abnormal findings or preferred presentation of the images and normal and/or abnormal findings. The physician input represents the second result).
           Regarding claim 17, Sorenson discloses the system of claim 15, wherein the one or more processors are further to: receive a request from a computing device to perform one or more operations on the data; and use the processing pipeline to apply at least one of the two or more programs to perform the one or more operations on the data in the request (see claim 1, also page 2, paragraphs, [0027] and [0036 the image processing engines can work independently or in combination with one another when evoked or enabled on a multi-sided platform which utilizes machine learning, deep learning and deterministic statistical methods (engines) running on medical image data, medical metadata. In one embodiment, image processing engines (also referred to as image processing modules or image processing units, which may also process or only process data relating to or unrelated to any images) can be developed by a variety of developers which may be operated by a variety of organizations or enterprise entities. An image processing engine refers to an executable image or binary code that can be individually and independently launched and executed by a processor, in some cases, in combination of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (such as shape recognition, size measurement, etc.). The image processing engines can be uploaded and listed in a Web server to allow a user to select and program the intended operation parameters and/or download one or more image processing engines to run in a specific location independently as an insular locally-sited Peer Review System solution, and/or in communication and combination with another system (in hybrid mode). The selected image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a sequence of one or more image processing operations.
           Finally, (page 16, paragraphs, [0131] the newly created ‘input’ filesystem is bound to the executable software container (e.g. Docker) along with a writable ‘output’ filesystem to hold the container's output. When the container image is done executing the ‘output’ filesystem is then transformed into a response document (e.g., JSON document) using the inverse of the transformation rules. Additionally, creating a small companion container image to be paired with each executable container to facilitate the input and output transformations in such a way that is compatible with existing container load balancers and schedulers. This will require the companion container (docker) image to use the remote container (docker) image).
           Regarding claim 18, Sorenson discloses the system of claim 14, wherein the one or more neural networks  includes at least one of: a computer vision algorithm, an object detection algorithm, an image reconstruction algorithm, and a gene sequencing algorithm (page 15, paragraph, [0126] high or low probability conditions and/or findings can be detected by “trained engines or algorithms” which are based on deterministic or machine learned (or deep learned) tests, in some cases applied to medical images and called “computer vision”. This science and the creation of algorithms relies upon the availability of a large number of labelled image data sets in order to train or test the algorithms, or engines, that can subsequently find or create similar findings similar in some way relating to those that it was trained on. As these additional peer review (high or low test probability) studies are read by a professional in the normal course of peer review (blinded or unblended reading by a second professional and adjudication by a third in the case of disagreement) the results in these processed data are validated via similar findings, or rejected based on discordant results).
           Regarding claim 19, Sorenson discloses the system of claim 18, wherein the one or more neural networks is used to perform one or more tasks including an object detection task, a feature detection task, a segmentation task, a reconstruction task, a calibration task, or an image enhancement task (see page 6, paragraph, [0055] each of image processing engines or modules 113-115 may be configured to perform a specific image processing operation on medical images, such as, for example, lung nodule detection, bone fracture detection, organ identification and segmentation, blood clot detection, image body part categorization, chronic obstructive pulmonary disease (COPD) detection, or soft tissue characterization. An image processing engine can perform such a detection based on the shape, texture, sphericity measurement, color, or other features obtained from the medical images or which are derived or implied by the clinical content. In one embodiment, multiple image processing engines provided by multiple vendors can be configured in series, in parallel, or a combination of both to perform image processing operations, which may be configured via a configuration interface of medical image processing server 110 or through client applications 111-112.
           Also pages 19-20, paragraphs, [0161] and [0186], segmentation, analysis & tracking tools support analysis and characterization of masses and structures, such as solitary pulmonary nodules or other potential lesions. Tools may identify and segment regions of interest, and then apply measurement criteria, such as RECIST and WHO, leading to tabulated reporting of findings and follow-up comparison. Display and management of candidate markers from optional detection engines may be supported, including Spherefinder. The techniques described above can also be utilized in the area of Lobular Decomposition. Lobular Decomposition is an analysis and segmentation tool that is designed to detect and segment anatomical structures. For any structure or organ region which is intertwined with a tree-like structure (such as an arterial and/or venous tree), the tool calculates volumes of interest, as well as the trees related to it, and partitions the volumes into lobes or territories which are most proximal to the tree or any specific sub-branch thereof. This generic and flexible tool has potential research applications in analysis of the liver, lung, heart and various other organs and pathological structures).
           Regarding claim 20, Sorenson discloses the system of claim 14, wherein the one or more processors are further to use a visualization service, to display the generated data by the one or more neural networks (page 2, paragraph, [0029] as such, every intentional or incidental presentation of images, data and findings can be measured for physician agreement, adjustment or disagreement, in either a blinded or unblinded manner, and this generates valuable data allowing any or all of the following: a) engines to be improved when new feedback is returned to allow for higher confirmation rates and reduction of missed findings by physicians, b) workflow to be improved by measuring reviewer performance and adapting review tools and image/content display to reduce effort and access to the commonly required items within the medical image (or other) viewer c) physician quality to be measured when curated image cohorts with known findings are sent (or injected) for peer review and blinded findings are compared to the actual known findings in the cohort, and d) prospective application of the Peer Review System to pre-process studies which have not been read, allowing real-time physician first-time interpretations of medical image studies to prospectively incorporate parallel blinded or unblinded automatically generated Peer Review System findings and e) assembly of a machine and human readable database(s) of such images, data, interactions.
           Also page 20, paragraphs, [0163-0164] Maxillo-facial tools support the analysis and visualization of CT examinations of the Maxillo-facial region, these tools apply the CPR tool to generate “panoramic” projections in various planes and of various thicknesses, and cross-sectional MPR views at set increments along the defined curve plane. Applicable to endoluminal CT or MR investigations such as colon, lungs, or blood vessels, the Flythrough tools supports side-by-side review, painting of previously-viewed areas, percent coverage tracking, and multiple screen layouts including forward, reverse, fisheye and flat volume rendered views. Tools for contrast subtraction, “Cube View”, and integrated contextual reporting may be supported. Display and management of candidate markers from optional detection engines may be supported, including iNtuition's Spherefinder).
          Regarding claim 21, Sorenson discloses the system of claim 20, wherein the generated data by the one or more neural networks is transmitted to a remote computing system to display the generated data (pages 6-7, paragraphs, [0056] and [0065], in one embodiment, when any one of image processing engines 113-115 is invoked, it may further invoke one or more image processing tools 107 of image processing system 106, which may be integrated as a part of image processing server 110 or alternatively, as a remote medical image processing system (or a cluster of systems or servers) communicatively coupled to image processing server 110. Image processing system 106 may be implemented as part of a TeraRecon® AquariusNET™ server and/or a TeraRecon® AquariusAPS™ server. Each image processing engine may invoke medical image processing system 106 to perform an image processing operation on an image of a body part of the patient which was navigated to or may be automatically detected by an engine or engine of engines, to produce certain image quantitative data or measurement data on such images. Similarly, clinical content may be investigated. Tools, engines, e-suites, training tools, coding tools, or any combination thereof can be “displayed” and used via the image processing server 110 or in a 2D and/or 3D medical imaging software application, or peer review system, or the novel Peer Review System. A medical imaging software application is a client application that accesses the output of the image processing tools 107 of image processing system 106. For example, a first user can upload a first engine via the client device (e.g., a website, mobile phone, a workstation, a computer, an iPad, a laptop, or any other method or type, or combination thereof) that can be stored in the application store 109. The first user or a governance board can provide access to certain tools, for example machine learning/training tools, to a second user or group. The second user or group can use the machine learning/training tools and the feedback from this usage can be applied to train the first engine to detect findings with higher accuracy. The first engine can be updated by the image processing server 110 and stored in the application store 109. The processing of image data by engines and updating of the engines can occur at the image processing server 110, the image processing application store 109, or any combination thereof).
           Regarding claim 22, Sorenson discloses the system of claim 21, wherein the remote computing system comprises an augmented reality (AR) or a virtual reality (VR) system (see claim 1, also page 6, paragraph, [0054] Image processing engines 113-115 can be developed and provided by a variety of vendors, which may be operated by a variety of organization or enterprise entities. One embodiment is an image processing engine as an executable image, container, virtual environment or binary code that can be individually and independently launched and executed by a processor, in some cases, in “combination” of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc. The image processing engines 113-115 can be uploaded and listed in a Web server 109, in this example, an application store, to allow a user of clients 101-102 to purchase, select, and download one or more image processing engines as part of client applications 111-112 respectively. The “selected” image processing engines can be configured to a variety of configurations (e.g., in series, in parallel, or both) to perform a “sequence” of one or more image processing operations. The image processing engines 113-115 can be downloaded to client systems 101-102 to perform the operations. Alternatively, the image processing engines 113-115 can be hosted in a cloud-based system, such as an image processing server 110 as a part of software as a service (SaaS) and/or platform as a service (PaaS), to perform the operations and allow authors of engines to control access and maintain versions and regulatory compliance).
           Regarding claim 25, Sorenson discloses the Page 7 of 14Application No. 16/515,890processor of claim 24, wherein the model registry includes machine learning models trained to perform at least one processing task with respect to digital imaging and communications in medicine (DICOM) data, radiology information system (RIS) data, clinical information system (CIS) data, remote procedure call (RPC) data, data substantially compliant with a representation state transfer (REST) interface, 105 may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, etc. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems. The non-DICOM data may be in several formats including A/V, MPEG, WAV, JPG, PDF, Microsoft Office™ formats and other formats. Generally, data in a PACS will include DICOM data, where data in the HIS, RIS and LIS, ECM, EMR will include non-DICOM data, including both image and non-image data). 
           Regarding claim 26, Sorenson discloses the processor of claim 23, wherein the one or more circuits are further to: receive a request to perform one or more operations on the data; identify a format of the data before data is used to train the one or more neural networks; and use at least one of the two or more programs to perform the one or more operations on the data, based on the identified format, before data is used to train the one or more neural networks (page 6, paragraph, [0053-0054] in one embodiment, the medical data provided by data sources 105 may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, etc. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems. The non-DICOM data may be in several formats including A/V, MPEG, WAV, JPG, PDF, Microsoft Office™ formats and other formats. Generally, data in a PACS will include DICOM data, where data in the HIS, RIS and LIS, ECM, EMR will include non-DICOM data, including both image and non-image data. Image processing engines 113-115 can be developed and provided by a variety of vendors, which may be operated by a variety of organization or enterprise entities. One embodiment is an image processing engine as an executable image, container, virtual environment or binary code that can be individually and independently launched and executed by a processor, in some cases, in combination of hardware processing resources (e.g., graphic acceleration devices such as graphic processing units or GPUs), to perform a specific image process on an image (or data set, used synonymously), such as trends, comparisons, specific values, characteristics, shape or likeness (similarity) recognition, areas of interest, size, measurements, etc. The image processing engines 113-115 can be uploaded and listed in a Web server 109, in this example, an application store, to allow a user of clients 101-102 to purchase, select, and download one or more image processing engines as part of client applications 111-112 respectively).
           Regarding claim 28, Sorenson discloses the processor of claim 23, wherein the one or more circuits are further to: Page 8 of 14Application No. 16/515,890Amendment dated February 4, 2022 Reply to Office Action of August 5, 2021identify a format of the data generated by the one or more neural networks; and use at least one of the two or more programs to process the data generated by the one or more neural networks, based on the identified format, before transmitting the data to a display device (see page 7, paragraphs, [0064-0065], the application store 109 may be an e-commerce server that can store one or more engines, one or more e-suites, or any combination thereof. The image processing server 110 can store the same or different engines or e-suites as the application store 109. The engines or e-suites of the image processing server 110 can process studies depending on which engines are selected by the user via a graphical user interface (GUI) or website (local or on the Internet) of the image processing server 110. The image processing server 110 can send updated/improved engines or e-suites to the application store 109. The application store 109 or the image processing server 110 can store user profiles and/or group profiles. The user profiles can be specific to one or more users. The group profiles can be specific for one or more groups, for example, a governance board, a radiologist group, a cardiologist group, a technician group, a developer group, or any combination thereof. The user profiles and the group profiles can have access controls to tools, engines, e-suites, training tools, coding tools, or any combination thereof. Users and/or groups can expand or reduce access control to other users and/or groups. [0065] tools, engines, e-suites, training tools, coding tools, or any combination thereof can be displayed and used via the image processing server 110 or in a 2D and/or 3D medical imaging software application, or peer review system, or the novel Peer Review System. A medical imaging software application is a client application that accesses the output of the image processing tools 107 of image processing system 106. For example, a first user can upload a first engine via the client device (e.g., a website, mobile phone, a workstation, a computer, an iPad, a laptop, or any other method or type, or combination thereof) that can be stored in the application store 109. The first user or a governance board can provide access to certain tools, for example machine learning/training tools, to a second user or group. The second user or group can use the machine learning/training tools and the feedback from this usage can be applied to train the first engine to detect findings with higher accuracy. The first engine can be updated by the image processing server 110 and stored in the application store 109. The processing of image data by engines and updating of the engines can occur at the image processing server 110, the image processing application store 109, or any combination thereof).
           With regard to claims 10, 14, 23-24, 27, the arguments analogous to those presented above for claims 1, 2, 3, 4,  5, 6, 7, 8, 9, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 25, 26 and 28 are respectively applicable to claims 10, 14, 23, 24 and  27.  

                                                          Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
September 24, 2022